                Case:19-05302-jwb          Doc #:24 Filed: 02/14/20          Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                      Chapter 12
Howard C. McCrimmon, Jr. and                          Case No.: 19-05302
Andrea J. McCrimmon                                   Hon. James W. Boyd
________________________________________________________________________


                NOTICE OF MOTION AND OPPORTUNITY FOR HEARING

         Debtors filed papers with the court to seek dismissal of their Chapter 12 Bankruptcy.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
want to consult one.)

        If you do not want the Court to grant the relief requested, or if you want the Court to consider
your views on the Motion, within twenty-one (21) days, you or your attorney must:

        1.       File with the court a written response or an answer, explaining your position, at the
United States Bankruptcy Court, One Division Ave., N.W. Room 200, Grand Rapids, MI 49503. If you
mail your response to the Court for filing, you must mail it early enough so the Court will receive it on or
before the date stated above.

         You must also mail a copy to:

         Michael J. Corcoran, P.C., 800 Cottageview Dr., Ste. 1082, Traverse City, MI 49684

         Marcia R. Meoli, 1180 Ottawa Beach Road, Ste A, Holland MI 49424

       2.       If a response or answer is timely filed, the Clerk will schedule a hearing on the Motion
and you will be swerved with a notice of the date, time and location of the hearing.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.

Dated: February 14, 2020                                  /s/ Michael J. Corcoran
                                                          Michael J. Corcoran (P41254)
                                                          800 Cottageview Dr., Ste. 1082,
                                                          Traverse City, MI 49684
